DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 21 recites:
21.  The method according to claim 1, wherein the slurry further comprises:
alumina trihydrate; and
organic components comprising:
a reaction product of the emulsified first organic polymer and the flocculent, dispersed or dissolved in the water.  Emphasis added.

In claim 21, “the water” is not previously recited in the claim set.  It is noted that claim 1 indicates that the slurry comprises an “aqueous media.”  Therefore, the slurry in claim 21 inherently comprises water.  However, the claim would be clearer, if it indicated that “the water” is the water of the aqueous media.  Therefore, claim 21 is interpreted to read:
21.  The method according to claim 1, wherein the slurry further comprises:
alumina trihydrate; and
organic components comprising:
a reaction product of the emulsified first organic polymer and the flocculent, dispersed or dissolved in the water of the aqueous media.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites:
7.  The method according to claim 6, wherein the polyamine exists in an aqueous media in equilibrium with protonated forms.  Emphasis added.

Claim 1 indicates that the slurry is mixed “in an aqueous media.”  
Therefore, claim 7 is indefinite because it is unclear if its “an aqueous media” is the same as the aqueous media of claim 1.  For the purpose of examination, claim 7 is interpreted to read:
7.  The method according to claim 6, wherein the polyamine exists in [[an]] the aqueous media in equilibrium with protonated forms.  

Claims 26 and 30 are indefinite for reasons similar to claim 7.  Claim 8 is indefinite because it depends from claim 7.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1 and 3–9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howorth, US 2004/0234436 (“Howorth”) in view of Kulkarni et al., US 2006/0008496 (“Kulkarni”).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Howorth in view of Kulkarni and in further view of Wessling et al., US 4,426,470 (“Wessling”).
Claims 21–26 and 28–30  rejected under 35 U.S.C. 103(a) as being unpatentable over Howorth in view of Kulkarni and in further view of Langer et al., US 2001/0046456 (“Langer”) or Russell, US 4,201,823 (“Russell”).
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Howorth in view of Kulkarni, and optionally in view of Lindgren et al., US 2005/0257909 (“Lindgren”).
Claim 1 describes a method of forming a flexible mat or insulation material.  The flexible mat or insulation material is suitable for use at temperatures above 500°C.  The method comprises the following steps:
First, a slurry is formed by mixing, in aqueous solution, components comprising inorganic fibers and organic components.  The organic component comprise an emulsified first organic polymer and a flocculant.  The flocculent comprises a metal cation and a second organic polymer having cationic groups.  The second organic polymer includes a polymer amine.  The metal cation is aluminum chloride when the metal cation is an aluminum cation.  The term “emulsified” includes polymer emulsions and polymer latexes.  Spec. p. 5, ll. 14–15.  The term “flocculant” and “coagulant” are interchangeable.  See Wessling col. 4, ll. 4–10.
Second, at least a portion of the emulsified first organic polymer is flocculated onto at least a portion of the inorganic fibers to provide a flocculated slurry.
Third, the flocculated slurry is dewatered to provide a dewatered slurry.  
Fourth, the dewatered slurry is further dried to form a flexible mat or insulation material suitable for use in a pollution control device.
The flexible fiber mat or insulation material has a total organic component weight of less than or equal to 9 percent of the total weight of the inorganic fibers.
Howorth discloses a method of manufacturing a flexible sheet suitable for being heated to 900°C.  Howorth [0005], [0011].  The method comprises following steps:
First, a slurry is formed.  Howorth [0009].  The slurry comprises water, bio soluble inorganic fibers, and an organic component comprising polymeric binders such as latex and a coagulating agent (i.e., a flocculent).  Howorth [0009], [0074].     
Second, the polymeric binders are flocculated onto the inorganic fibers because slurry is coagulated to form a coagulated slurry.  Howorth [0009].  More specifically, during coagulation, fines and other particulate matter are bound to the polymeric binder and trapped in the fiber matrix.  Id. at [0095].
Third, the coagulated (i.e., flocculated) slurry is dewatered to provide a dewatered slurry as water is drained from the slurry.  Howorth [0095].
Fourth, the dewatered slurry is further dried to form a sheet because it is pressed and dried after the water is drained.  Howorth [0097].  The sheet is flexible because it can be flexibly fitted around a pollution control element without breaking.  Id. at [0098]. 
The flexible sheet comprises between 5 to 90 weight percent on a dry basis of the inorganic fibers and 0.1 to 12 weight percent on a dry basis of the polymeric binder, and a “miniscule” amount of coagulating agent.  Howorth [0009], [0058], [0076].  Therefore, the flexible sheet material can have a total organic component weight of less than or equal to 9 percent of the total weight of the inorganic fibers, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Howorth’s coagulating agent can be “one that can cause coagulation via basic means…in accordance with conventional practices.”  Howorth [0095].   The coagulating agent can comprise alum.  Id. at [0124].  The reference further teaches that its flexible sheet is manufactured in accordance with standard papermaking techniques.  Id. at [0097].  Additionally, the coagulating agent is provided to cause the polymeric binder to Id. at [0095].  The coagulating agent is not substantially part of the finished sheet because the dried mat includes a “miniscule” amount of the coagulating agents.  Id. at [0058].
The reference differs from claim 1, however, because it does not teach the coagulating agent (the “flocculent”) comprising aluminum chloride and a polymer amine as required by the claim.
However, in the papermaking arts, Kulkarni teaches that natural particles such as fines and fibers are anionic.  Kulkarni [0054].  Therefore, when coagulating a slurry to make a fibrous sheet, coagulation is advantageously accomplished by adding cationic materials to the overall system.  Id.  Suitable cationic coagulants include inorganic salts such as alum or aluminum chloride and their polymerization products.  Id.  The polymerization products include polyamines such as poly(diethylamine)-co-epicholorohydrin. Id.  Additionally, other suitable cationic compounds include “all polyamines.”  Id.  
As noted, Howorth’s coagulating agents are used to cause the polymeric binder, fines and other particulate matter to become trapped in the fiber matrix.  Howorth [0095].  These particles are anionic.  Kulkarni [0054].  As such, it would have been obvious to use cationic coagulating agents, such as aluminum chloride and poly(diethylamine)-co-epicholorohydrin and/or another polyamine, as Howorth’s coagulating agents because using cationic coagulating agents would improve coagulation of these anionic particles.  Kulkarni [0054].  Additionally, it would have been obvious to use aluminum chloride and poly(diethylamine)-co-epicholorohydrin and/or See MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
Note that a person of ordinary skill in the art would understand that, in Kulkarni, the flocculent comprises aluminum chloride and a polymer amine, because Kulkarni teaches that the flocculents comprise an inorganic salt comprising alum or aluminum chloride and their polymerization products (which include polymers corresponding to the “polymer amine”).  Kulkarni [0054].  
Additionally, Applicant’s disclosure admits that flocculent solutions commonly contain a mixture of a metal cation and an organic polymer.  Spec. dated Mar. 23, 2020 (“Spec.”) p. 9, lls. 9–24.  For instance, the specification indicates that AQUA HAWK 2897 is a prior art flocculent, comprising an aqueous solution of a metal cation (polyaluinum hydroxychloride) and a cationic organic polymer.  Id
Claim 21 requires for the method of claim 1, the slurry further comprises alumina trihydrate and optionally organic components comprising a reaction product of the emulsified first organic polymer and the flocculent, dispersed or dissolved in water.  
The disclosure fails to provide a definition of the term “reaction product.”  However, the specification teaches that the first organic polymer has anionic groups while the flocculent comprises cationic groups.  Spec. p. 4, ll. 18–28.  The first organic polymer is attracted to the flocculent due to the opposite charges of the anionic and cationic groups.  Therefore, the “reaction product” is the product that results from the first organic polymer being attracted to the flocculent due to the opposite charges.
Howorth’s polymer binder (the “first organic polymer”) is attracted to the coagulating agents, when these components are dispersed or dissolved in the aqueous slurry, because the coagulating agent causes larger particles of the polymeric binder to form, so that the polymeric binder, fines and other particulate matter are trapped in the fiber matrix.  Howorth [0095].  The product that results from this interaction between the coagulating agents and the polymeric binder is the “reaction product of the emulsified first organic polymer and the flocculent.”
Howorth teaches that its slurry can include fillers.  Howorth [0080].  The reference differs from claim 21, however, because it does not disclose the fillers including alumina trihydrate.
In the art of insulating sheet materials, Langer teaches that alumina trihydrate is a suitable filler material used to construct an insulating sheet.  Langer [0079].  Therefore, it would have been obvious to use alumina trihydrate as the filler material in 
Additionally, in the art of heat-resistant fiber based materials, Russell teaches that alumina trihydrate is a useful filler to impart fire resistance to the fiber-based article.  Russell col. 9, ll. 26–30.  Howorth’s sheet material is used in high temperature applications, for example as a fire barrier, or as a heat barrier insulating material.  Howorth [0001].  Therefore, because Howorth’s sheet material is required to withstand high temperatures, it would have been obvious to use alumina trihydrate as the filler material in Howorth to impart fire resistance to the sheet.  
Claims 2 and 22 require for the method of claims 1 or 21, respectively, the first organic polymer includes anionic groups.
Howorth teaches that its emulsified first organic polymer is latex, which acts as a binder.  Howorth [0075].  The reference, however, does not explicitly teach the latex comprising anionic groups.  
As noted, the coagulating agents cause the polymeric binder to form larger particles.  Howorth [0095].  Kulkarni teaches that coagulating agents, having the opposite charge of the particles being coagulated, are advantageous for effective coagulation.  Kulkarni [0054].  Kulkarni further teaches that because natural particles are anionic, the coagulating agents are cationic.  Id.  Therefore, because Howorth’s polymeric latex binders are being coagulated by the coagulating agents, it would have been obvious for the coagulating agents to have an opposite charge from the binder.  Because Howorth’s method uses the cationic coagulating agents of aluminum chloride and polyamine (due to the fact that the particles being coagulated in Howorth’s method See Wessling col. 2, ll. 9–14.
Claims 3 and 23 require for the method of claims 1 or 21, respectively, on a dry weight basis, the flexible mat or insulation material comprises 91 to 99.5 percent by weight inorganic fibers.  The mat or insulation material has a total organic component weight that is from 0.5 to 9 percent by weight of the inorganic fibers.  The disclosure fails to teach that the range of 91 to 99.5 percent by weight inorganic fibers is critical.  Rather, the disclosure states that the flexible fibrous material typically comprises 30 to 99.5 by weight of inorganic fibers, on a dry basis weight.  Spec. p. 10, ll. 1–6.  The specification also fails to teach the claimed range of the total organic component weight being 0.5 to 9 percent by weight of the inorganic fibers is critical to the invention because there is no evidence of unexpected results.
Howorth’s flexible sheet comprises between 5 to 90 weight percent on a dry basis of the inorganic fibers.  Howorth [0009].  The upper limit of this range (90 weight percent) is close enough to the lower limit of the claimed range (91 weight percent) to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Howorth’s mat also comprises 0.1 to 12 weight percent on a dry basis of the polymeric binder, and a “miniscule” amount of coagulating agent.  Howorth [0009], [0058], [0076].  Therefore, the flexible sheet material can have a total organic component weight between 0.5 to 9 percent of the total weight of the inorganic fibers, establishing a prima facie 
Additionally, because there is no evidence that the claimed ranges are critical to the claimed invention, any difference between the prior art and the claims is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(II) (“It is well established that, while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree”).
Claim 4 requires for the method of claim 1, the components further comprise unexpanded intumescent material.  The method further comprises expanding the unexpanded intumescent material.
Howorth’s sheet material includes an unexpanded intumescent material.  Howorth [0069].  This material is expanded when the flexible sheet is heated.  Id.
Claims 5 requires for the method of claim 1, the components further comprise unexpanded intumescent material.  On a dry weight basis, the flexible mat or insulation material comprises 40 to 99.5 percent by weight of the inorganic fibers, and from greater than 0 to 60 percent by weight of the intumescent material.  The flexible mat or insulation material has a total organic component weight that is from 0.5 to 9 percent by weight of the inorganic fibers.  Additionally, claim 24 requires for the method of claim 22, the flexible fiber mat or insulation material comprises, on a dry basis weight, from 40 to 99.5 percent by weight of the inorganic fibers, from greater than 0 up to 60 percent by weight of intumescent material.  The flexible fibrous material also has a total organic component weight that is from 0.5 to 9 percent by weight of the inorganic fibers.
The disclosure fails to teach that the range of 40 to 99.5 percent by weight inorganic fibers is critical.  Rather, the disclosure states that the flexible fibrous material 
Howorth’s flexible sheet comprises between 5 to 90 weight percent on a dry basis of the inorganic fibers, which is within the claimed range.  Howorth [0009].  The mat also comprises 10 to 80 weight percent intumescent material (id. at [0072]), which overlaps with the claimed range establishing a prima facie case of obviousness.  MPEP 2144.05(I).  The mat also comprises 0.1 to 12 weight percent on a dry basis of the polymeric binder, and a “miniscule” amount of coagulating agent.  Howorth [0009], [0058], [0076].  Therefore, the flexible sheet material can have a total organic component weight between 0.5 to 9 percent of the total weight of the inorganic fibers, establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Additionally, because there is no evidence that the claimed ranges are critical to the claimed invention, any difference between the prior art and the claims is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(II) (“It is well established that, while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree”).
Claim 28 
Howorth teaches that its slurry can include fillers.  Howorth [0080].  The reference differs from claim 21, however, because it does not disclose the fillers including alumina trihydrate.
In the art of insulating sheet materials, Langer teaches that alumina trihydrate is a suitable filler material used to construct an insulating sheet.  Langer [0079].  Therefore, it would have been obvious to use alumina trihydrate as the filler material in Howorth because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Additionally, in the art of heat-resistant fiber based materials, Russell teaches that alumina trihydrate is a useful filler to impart fire resistance to the fiber based article.  Russell col. 9, ll. 26–30.  Howorth’s sheet material is used in high temperature applications, for example as a fire barrier, or as a heat barrier insulating material.  Howorth [0001].  Therefore, because Howorth’s sheet material is required to withstand high temperatures, it would have been obvious to use alumina trihydrate as the filler material in Howorth to impart fire resistance to the sheet.  
Claims 6, 25 and 29 require of the method of claims 1, 21 or 28, respectively, the second organic polymer is a polyamine.
Howorth, using Kulkarni’s coagulating agents, teaches this feature because Kulkarni’s coagulating agents include polyamine.  Kulkarni [0054].
Claims 7, 26 and 30 
Kulkarni’s polyamines, which are used as the coagulating agents in Howorth’s method, are cationic and are provided in the aqueous solution used to manufacture the flexible sheet.  Kulkarni [0054]; Howorth [0009].  Therefore, the polyamines exist in an aqueous media in equilibrium with protonated forms.
Claim 8 requires for the method of claim 7, respectively, the protonated forms are at least one of cationic and polycationic.  
Kulkarni’s polyamines, which are used as the coagulating agents in Howorth’s method, are cationic and are provided in the aqueous solution used to manufacture the flexible sheet.  Kulkarni [0054]; Howorth [0009].  Because the polyamines are polymers, it would have been obvious for the polyamines to be polycationic, due to the multiple possible cationic sites on the polymer chain. 
Claim 9 requires for the method of claim 1, the inorganic fibers comprise polycrystalline alumina fibers.  The Applicant admits that alumina fibers available from Saffil, Widnes, England under the trade designation “SAFFIL” are examples of suitable commercially available polycrystalline alumina fibers.  Spec. p. 7, ll. 22–24.
Howorth’s biosoluble inorganic fibers include Saffil fibers.  Howorth [0091].
Claim 32 requires for the method of claim 1, the flocculent comprises a mixture of the metal cation and the second organic polymer.  Claim 33 requires for the method of claim 1, the metal cation and the second organic polymer are two separate components and not a single compound.
Kulkarni’s flocculent comprises an inorganic salt comprising aluminum chloride (the “metal cation”) and its polymerization product, such as DADMAC or poly(diethylamine)-co-epicholodydrin (the “polymer amine”).  Kulkarni [0054].  When this 
Note that, with respect to claim 34, this claim describes the flocculent when it is contained in an aqueous slurry, because claim 1 indicates that the flocculent is added to the slurry.  Therefore, the flocculent in claim 34 is not the flocculent before it is added to the slurry—it is the flocculent after it has been added to the aqueous slurry.  As such, when the salt of aluminum chloride and its polymerization product, such as DADMAC or poly(diethylamine)-co-epicholodydrin, is added to the slurry in the prior art—the aluminum chloride and the polymer amine will dissociate, and will be considered to be two separate components, not a single compound.  This interpretation is consistent with the disclosure, because it states that the flocculent can comprise PDADMAC and aluminum chloride, mixed in an aqueous solution.  Spec. p. 9, lls. 1–8.
Additionally, even if Kulkarni’s inorganic salt does not contain aluminum chloride and a polymer amine, the Applicant’s disclosure admits that flocculent solutions comprising a metal cation and an organic polymer are used in the art.  Spec. p. 9, lls. 9–24 (AQUA HAWK 2987 is an aqueous solution of polyaluminum hydroxychloride and a cationic organic polymer).  Kulkarni teaches that its flocculent comprises materials such as aluminum chloride and a variety of polymer amines, as listed in [0054].  Therefore, it would have been obvious for Kulkarni’s flocculent to include a mixture of aluminum 
Note that, even if Kulkarni’s inorganic salt does not contain aluminum chloride and a polymer amine, it also would have been obvious to try formulating Kulkarni’s flocculent as a mixture of aluminum chloride and a polymer amine.  To reject on this basis there must be a showing that there is a recognized problem in the art, with a finite number of identified, predictable solutions, with a showing that a person of ordinary skill in the art would have pursued the potential solutions with a reasonable expectation of success, and with whatever additional findings based on the Graham factual inquiries may be necessary.  MPEP 2143(E).
Here, there is a recognized problem in the art of formulating a suitable flocculent, to coagulate the components in a papermaking process.  See Howorth [0093], [0095]; Kulkarni [0054].  There are a finite number of identified, predictable solutions to this problem, because Kulkarni lists a finite number of potential materials that can be used for this purpose.  Kulkarni [0054].  A person of ordinary skill in the art would have pursued mixing aluminum chloride with a polymer amine listed in [0054] of Kulkarni with a reasonable expectation of success, because AQUA HAWK 2987 is a known flocculent solution that comprises a mixture of polyaluminum hydroxychloride with a cationic organic polymer.  Spec. p. 9, lls. 9–24.  Additionally, the Applicant has not identified any secondary considerations to teach away from making this combination.  
Furthermore, Lindgren teaches that cationic coagulants can be used singly or in combination.  Lindgren [0055].  The coagulants include polymeric coagulants, such as a polyamine, in combination with an inorganic coagulant, such as alum or polyaluminum Id.  Therefore, even if Kulkarni’s inorganic salt does not contain aluminum chloride and a polymer amine, it would have been obvious for Kulkarni’s flocculant to include a mixture of aluminum chloride and a polymer amine, because Lindgren teaches that this type of flocculent combination is commonly used in the art.  
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections of claim 5.
However, claims 7, 8, 26 and 30 remain indefinite for the reasons stated above.
35 U.S.C. 112(d) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(d) rejections of claims 8 and 21–26 in light of the amendments.
Prior Art Rejections
The Applicant argues that [0054] of Kulkarni fails to disclose a flocculent comprising aluminum chloride and a polymer amine.  Applicant Rem. dated Sept. 24, 2021 (“Applicant Rem.”) 7–9.  The Applicant notes that [0054] of Kulkarni’s flocculent comprises inorganic salts, such as alum or aluminum chloride, and their polymerization products (which include polymer amines).  Id.  However, the Applicant argues that [0054] fails to teach that aluminum chloride and a polymer amine is included in the flocculent mixture.  Id.  Rather, the Applicant asserts that only a single one of the materials listed in [0054] is used in its flocculent.
The Examiner respectfully disagrees.  Kulkarni suggests that its flocculent can comprises aluminum chloride and a polymer amine, because it states that the flocculent comprises inorganic salts such as aluminum chloride and their polymerization products.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776